Opinion,
Mr. Cheep Justice Paxson :
This case is not ruled, as was urged by the learned counsel for the appellants, by Pittsb. Junc. R. Co.’s App., 122 Pa. 511; Sharon R. Co.’s App. 122 Pa. 533; and Groff’s App., 128 Pa. 621.
The case first cited was that of a grade crossing, run mad. In other words, it was an attempt, under the act of June 19, 1871, P. L. 1361, relating to grade crossings, not to make a grade crossing proper, but to occupy the yard of the Allegheny Valley Railroad Company with its tracks, to the serious injury of the rights and property of the latter company. Upon this point, the court below in that case found: “ Upon the whole, then, I am of opinion that the defendant has failed to show that *308either the so-called4 original ’ location or the one proposed by the master, will not take ground and destroy structures reasonably necessary for. the future wants of plaintiff for proper railroad purposes. That the defendant can reach Negley’s fun, the proposed terminus, without going through plaintiff’s yard, as a mere question of engineering, can admit of no doubt.” In that case, the fact was patent that the appellant company desired to run through the yard of the other company, because it was less expensive to do so than to adopt another route. While competition is to be encouraged, vested rights are not to be needlessly sacrificed.
Sharon R. Co.’s Appeal is upon all fours with the case above referred to. It was also an attempt to appropriate a considerable portion of appellant’s yard under the pretence of a grade crossing. This we held could not be done, under the authority of Pittsb. Junc. R. Co.’s Appeal. In Groff’s App., 128 Pa. 621, this court held that a turnpike company could not occupy a public highway, although it was the only practicable route between the termini. That, however, was not the case of one corporation taking the franchises of another corporation, and I do not see its application to the case in hand. It is referred to because it was cited as sustaining appellant’s position.
In the case in hand, the appellee seeks to cross appellants’ yard, not at grade, but by an elevated road which will occupy no portion of the yard except for its necessary supports. That it will occasion some inconvenience to the appellants is probable, but for that it can be compensated in damages. It will certainly do them less injury than by any other form. While vested rights are to be sacredly guarded, the public interests must not be overlooked, and nothing in the way of mere obstruction can be permitted to interfere with the public convenience. In the present case, we have the facts found by 'the master and approved by the court as follows :
“ This road goes through the defendants’ extensive freight-yard at its least valuable part, and in such a way as to take but a trifle of the defendants’ land, and so as not to any considerable degree, restrict or embarrass any of the defendants’ '.use or enjoyment, now or in the future, of said yard, for any of the purposes to which it is applied, or for which it is held.” 44 The occupation of the yard as proposed will cause some in*309convenience and interference with the defendants operation and use of the yard, but not to any considerable or serious degree, nor lessen to any appreciable extent the capacity of its accommodation for the defendants’ use.” “ The entire injury to the defendants would comparatively be inconsiderable, and could be easily compensated for in damages.” “ The plaintiff cannot, by any other route whatsoever, reach its terminus at Eleventh and Ninth streets.”
These findings were fully sustained by the court below as warranted by the evidence. Giving to them the weight of a verdict, it will readily be seen how entirely this case differs from those cited. Railroad corporations are the creatures of the public, and were created to serve the public in the matter of transportation of freight and passengers. It is not too much to require them to submit to a slight inconvenience where the public interests are concerned, especially where such inconveniences can be compensated in damages. Their franchises, like other property, may be taken by the public for the public welfare, where there exists a necessity for such taking. We have interfered repeatedly where such an attempt has been made without any actual necessity therefor. In the case in hand, we think such necessity does, exist, and the slight inconvenience to the appellant company must yield to the public good.
The law as applicable to this ease has been discussed so fully and so recently that we need not repeat it here.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.